*733OPINION ON REHEARING.
• Tuesday, January 23,1894.
Robinson, J.
A rehearing having been ordered in this case after the former opinion was filed, it has been reargued, and is again submitted for our determination. Since the original submission of this cause, we have had occasion to consider the liability of persons who sign obligations similar to that involved in this case, and the relief which they may obtain, in the cases of Lee v. Percival, 85 Iowa, 639; and Matthews v. Dubuque Mattress Co., 87 Iowa, 246. Our'views on the questions involved have been so fully expressed in the numerous cases that we find it unnecessary to add much to our former opinion in this ease. A majority of us are satisfied with the conclusion therein reached, which is, in effect, that the note in suit purports to be the personal obligation of the defendants. It will be noticed that the question decided was raised by demurrer. Whether the words,. “We, the Tama Paper Co., .promise to pay,” in connection with the signatures to the note, create such an ambiguity that with proper pleadings the defendants might have shown that they signed the note in a representative capacity only, is a question not involved in this case. It can not be said that the .petition, which alleges that the defendants made and delivered the note in suit, does not state a cause of action against them. Our former conclusion is adhered to, and the judgment of the district court is AEEIRMED.
Granger, 0. J.
I adhere to the views expressed in the dissenting opinion in Matthews v. Mattress Co.
Kinne, J., took no part in the determination of this case.